UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2351


SUSAN WASHINGTON,

                    Plaintiff - Appellant,

             v.

CAROLYN W. COLVIN,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Thomas M. DiGirolamo, Magistrate Judge. (8:16-cv-02429-TMD)


Submitted: April 30, 2018                                         Decided: May 8, 2018


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Susan Washington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Susan Washington appeals the magistrate judge’s order upholding the

Administrative Law Judge’s (ALJ) denial of Washington’s application for disability

insurance benefits. ∗ “In social security proceedings, a court of appeals applies the same

standard of review as does the district court. That is, a reviewing court must uphold the

determination when an ALJ has applied correct legal standards and the ALJ’s factual

findings are supported by substantial evidence.” Brown v. Comm’r Soc. Sec. Admin., 873
F.3d 251, 267 (4th Cir. 2017) (citation and internal quotation marks omitted).

“Substantial evidence is that which a reasonable mind might accept as adequate to

support a conclusion. It consists of more than a mere scintilla of evidence but may be

less than a preponderance.” Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015)

(citation and internal quotation marks omitted). “In reviewing for substantial evidence,

we do not undertake to reweigh conflicting evidence, make credibility determinations, or

substitute our judgment for that of the ALJ.         Where conflicting evidence allows

reasonable minds to differ as to whether a claimant is disabled, the responsibility for that

decision falls on the ALJ.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012)

(brackets, citation, and internal quotation marks omitted).

       We have reviewed the record and perceive no reversible error. The ALJ applied

the correct legal standards in evaluating Washington’s claim for benefits, and the ALJ’s


       ∗
        The parties consented to a final disposition by the magistrate judge pursuant to
28 U.S.C. § 636(c) (2012).


                                             2
factual findings are supported by substantial evidence.          Accordingly, we grant

Washington leave to proceed in forma pauperis, and we affirm the magistrate judge’s

order upholding the denial of benefits. See Washington v. Colvin, No. 8:16-cv-02429-

TMD (D. Md. filed Sept. 25, 2017 & entered Sept. 26, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            3